Exhibit 99.17b EXECUTION COPY SERVICING AGREEMENT among MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC Owner and SAXON MORTGAGE SERVICES, INC. Servicer Dated: Dated as of July1, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01 Definitions. 1 ARTICLE II SERVICING Section 2.01 Servicer to Act as Servicer. 14 Section 2.02 Liquidation of Mortgage Loans. 16 Section 2.03 Collection of Mortgage Loan Payments. 18 Section 2.04 Establishment of and Deposits to Custodial Account. 18 Section 2.05 Permitted Withdrawals From Custodial Account. 20 Section 2.06 Establishment of and Deposits to Escrow Account. 21 Section 2.07 Permitted Withdrawals From Escrow Account. 22 Section 2.08 Payment of Taxes, Insurance and Other Charges With Respect to First Lien Loans. 22 Section 2.09 Protection of Accounts. 23 Section 2.10 Maintenance of Hazard Insurance. 23 Section 2.11 Maintenance of Blanket Hazard Insurance Coverage. 26 Section 2.12 Maintenance of Fidelity Bond and Errors and Omissions Insurance. 26 Section 2.13 Inspections. 26 Section 2.14 Restoration of Mortgaged Property. 27 Section 2.15 Title, Management and Disposition of REO Property. 27 Section 2.16 Permitted Withdrawals with Respect to REO Property. 28 Section 2.17 Real Estate Owned Reports. 28 -ii- Section 2.18 Liquidation Reports. 29 Section 2.19 Reports of Foreclosures and Abandonments of Mortgaged Property. 29 Section 2.20 Notification of Adjustments. 29 Section 2.21 Maintenance of PMI Policy; Claims. 29 Section 2.22 Establishment of and Deposits to Buydown Account. 30 Section 2.23 Adjustable Rate Mortgage Loans. 31 Section 2.24 Subordination Requests. 32 Section 2.25 Fair Credit Reporting Act. 32 Section 2.26 Expenses; Litigation. 32 Section 2.27 Contingency and Disaster Recovery Plan. 33 ARTICLE III PAYMENTS TO OWNER Section 3.01 Remittances. 33 Section 3.02 Statements to Owner. 34 Section 3.03 Advances by Servicer. 35 Section 3.04 Monthly Advances by Servicer. 35 ARTICLE IV GENERAL SERVICING PROCEDURES Section 4.01 Transfers of Mortgaged Property. 35 Section 4.02 Satisfaction of Mortgages and Release of Mortgage Files. 36 Section 4.03 Servicing Compensation. 37 Section 4.04 Annual Statement as to Compliance. 37 Section 4.05 Annual Independent Public Accountants’ Servicing Report. 38 Section 4.06 Right to Examine Servicer Records. 38 Section 4.07 Compliance with Gramm-Leach-Bliley Act of 1999 and other Privacy Requirement. 38 -iii- Section 4.08 Losses and Expenses. 38 ARTICLE V SERVICER TO COOPERATE Section 5.01 Provision of Information. 39 Section 5.02 Financial Statements; Servicing Facilities. 39 ARTICLE VI TERMINATION Section 6.01 Termination. 40 Section 6.02 Transfer Procedures. 41 ARTICLE VII BOOKS AND RECORDS Section 7.01 Possession of Servicing Files Prior to the Related Servicing Transfer Date. 44 ARTICLE VIII INDEMNIFICATION AND ASSIGNMENT Section 8.01 Indemnification. 45 Section 8.02 Limitation on Liability of Servicer and Others. 47 Section 8.03 Limitation on Assignment and Resignation by Servicer. 47 Section 8.04 Operation of Indemnities. 48 Section 8.05 Assignment by Owner. 48 Section 8.06 Merger or Consolidation of the Servicer. 48 ARTICLE IX REPRESENTATIONS, WARRANTIES AND COVENANTS OF OWNER Section 9.01 Organization and Good Standing; Licensing. 49 Section 9.02 Authorization; Binding Obligations. 49 -iv- Section 9.03 No Consent Required. 49 Section 9.04 No Violations. 49 Section 9.05 Litigation. 49 Section 9.06 Ownership. 50 Section 9.07 Accuracy. 50 ARTICLE X REPRESENTATIONS AND WARRANTIES OF SERVICER Section 10.01 Due Organization and Authority. 50 Section 10.02 Ordinary Course of Business. 50 Section 10.03 No Violation. 50 Section 10.04 Ability to Service. 51 Section 10.05 Ability to Perform. 51 Section 10.06 Litigation. 51 Section 10.07 No Consent Required. 51 Section 10.08 No Untrue Information. 51 Section 10.09 Reasonable Servicing Fee. 52 Section 10.10 Accepted Servicing Practices. 52 ARTICLE XI DEFAULT Section 11.01 Events of Default. 52 Section 11.02 Waiver of Defaults. 54 ARTICLE XII CLOSING Section 12.01 Closing Documents. 54 -v- ARTICLE XIII MISCELLANEOUS PROVISIONS Section 13.01 Notices. 55 Section 13.02 Waivers. 55 Section 13.03 Entire Agreement; Amendment. 56 Section 13.04 Execution; Binding Effect. 56 Section 13.05 Confidentiality of Information. 56 Section 13.06 Headings. 57 Section 13.07 Applicable Law. 57 Section 13.08 Relationship of Parties. 58 Section 13.09 Severability of Provisions. 58 Section 13.10 Recordation of Assignments of Mortgage. 58 Section 13.11 Exhibits. 58 Section 13.12 Counterparts. 58 Section 13.13 No Solicitation. 58 Section 13.14 Cooperation of Servicer with a Reconstitution. 59 Section 13.15 Waiver of Trial by Jury. 60 Section 13.16 LIMITATION OF DAMAGES. 61 Section 13.17 SUBMISSION TO JURISDICTION; WAIVERS. 61 ARTICLE XIV compliance with regulation ab Section 14.01 Intent of the Parties; Reasonableness. 61 Section 14.02 Additional Representations and Warranties of the Servicer. 62 Section 14.03 Information to Be Provided by the Servicer. 63 Section 14.04 Servicer Compliance Statement. 66 -vi- Section 14.05 Report on Assessment of Compliance and Attestation. 66 Section 14.06 Use of Subservicers and Subcontractors. 68 Section 14.07 Indemnification; Remedies. 69 -vii- EXHIBITS EXHIBIT 1 FORM OF TRIAL BALANCE AND DELINQUENCY INFORMATION EXHIBIT 2 FORM OF CUSTODIAL ACCOUNT CERTIFICATION EXHIBIT 3 FORM OF CUSTODIAL ACCOUNT LETTER AGREEMENT EXHIBIT 4 FORM OF ESCROW ACCOUNT CERTIFICATION EXHIBIT 5 FORM OF ESCROW ACCOUNT LETTER AGREEMENT EXHIBIT 6 FORM OF OFFICER’S CERTIFICATE EXHIBIT 7 MORTGAGE LOAN DOCUMENTS EXHIBIT 8 INFORMATION INCLUDED ON MORTGAGE LOAN SCHEDULE EXHIBIT 9 ANNUAL CERTIFICATION EXHIBIT 10 SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE EXHIBIT11 FORM OF SERVICER POWER OF ATTORNEY -viii- SERVICING AGREEMENT This Servicing Agreement (“Servicing Agreement” or “Agreement”) is entered into as of July1, 2007, by and among SAXON MORTGAGE SERVICES, INC., a Texas corporation (the “Servicer”) and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability company (the “Owner”). WHEREAS, the Owner has purchased or originated and will purchase or originate in the future conforming and non-conforming, residential, fixed and adjustable rate first lien mortgage loans and non-conforming closed-end second lien mortgage loans (the “Mortgage Loans”); and WHEREAS, the Servicer regularly services residential mortgage loans and has agreed to service the mortgage loans that become subject to this Agreement and the parties desire to provide the terms and conditions of such servicing by the Servicer. NOW, THEREFORE, in consideration of the mutual premises and agreements set forth herein and for other good and valuable consideration, the receipt and the sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01Definitions. The following terms are defined as follows: Accepted Servicing Practices:shall mean the servicing procedures which (i)conform to customary and usual standards of practice of mortgage loan servicers servicing mortgage loans similar to the Mortgage Loans, (ii)follow the policies and procedures that Servicer applies to similar mortgage loans serviced for third parties and for its own account, (iii)meet the requirements of Fannie Mae and Freddie Mac, (iv) comply with all applicable laws and follow collection practices with respect to the related Mortgage Loans that are in all material respects legal and customary, and (v)subject to clauses(i), (ii), (iii) and (iv), comply with the reasonable requests of the Owner and requirements of this Agreement. Adjustable Rate Mortgage Loan:an adjustable rate Mortgage Loan. Advance Facility:as defined in Section 8.03. Affiliate:with respect to any specified Person, any other Person controlling or controlled by or under common control with such specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise and the terms “controlling” and “controlled” have meanings correlative to the foregoing. Ancillary Income: all income derived from the Mortgage Loans other than payments of principal, interest, prepayment penalties and Escrow Payments (excluding Servicing Fees attributable to the Mortgage Loans), including but not limited to interest received on funds deposited in the Custodial Account or any Escrow Account (to the extent permitted by applicable law), all late charges, escrow account benefits, reinstatement fees, fees received with respect to checks on bank drafts returned by the related bank for insufficient funds, assumption fees, and similar types of fees arising from or in connection with any Mortgage Loan to the extent not otherwise payable to the Mortgagor under applicable law or pursuant to the terms of the related Mortgage Note or to the Owner pursuant to this Agreement. Appraised Value:the value of the Mortgaged Property at the time of the Mortgage Loan’s origination as used by the originating lender in underwriting such Mortgage Loan. Assignment of Mortgage:an assignment of the Mortgage, notice of transfer or equivalent instrument in recordable form, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to reflect the sale of the Mortgage to the Owner. BPO: a broker price opinion. Business Day:any day other than (i)a Saturday or Sunday, or (ii)a day on which banking and savings and loan institutions are closed for business in the States of New York or Texas. Buydown Account:an account maintained by the Servicer specifically to hold all Buydown Funds to be applied to individual Buydown Mortgage Loans. Buydown Agreement:an agreement between the Servicer and a Mortgagor, or an agreement among the Servicer, a Mortgagor and the seller of the related Mortgaged Property or a third party with respect to a Buydown Mortgage Loan which provides for the application of Buydown Funds. Buydown Funds:with respect to any Buydown Mortgage Loan, any amount contributed by the seller of the related Mortgaged Property subject to the applicable Buydown Mortgage Loan, the buyer of such Mortgaged Property, the related Mortgagor’s employer or any other source, plus interest earned thereon, in order to enable the related Mortgagor to reduce the payments required to be made from the Mortgagor’s funds in the early years of such Buydown Mortgage Loan. Buydown Mortgage Loan:any Mortgage Loan in respect of which, pursuant to a Buydown Agreement, (i) the related Mortgagor pays less than the full monthly payments specified in the related Mortgage Note for a specified period, and (ii) the difference between the payments required under such Buydown Agreement and the related Mortgage Note is provided from Buydown Funds.Each Buydown Mortgage Loan will be identified as such on the related Mortgage Loan Schedule. -2- Buydown Period:the period of time when a Buydown Agreement is in effect with respect to the related Buydown Mortgage Loan. Catastrophic Advance:a Servicing Advance made in good faith by the Servicer that would not be a Nonrecoverable Advance except for the later occurrence of a catastrophic event (e.g., a natural disaster) that substantially reduces the value of the Mortgaged Property. Charge-off Mortgage Loan:shall have the meaning set forth in
